Citation Nr: 1442769	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  14-14 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for thoracic and lumbar muscle spasm and strain, rated as 10 percent disabling prior to November 8, 2013 and 20 percent disabling thereafter.  

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity. 

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity. 

4.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome. 

5.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome. 



REPRESENTATION

Appellant represented by:	James Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty with the Marine Corps from February 1999 to June 2003 and with the Army from October 2004 to August 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and a January 2014 rating decision issued by the VA RO in Atlanta, Georgia.  Jurisdiction over the case is currently held by the Atlanta RO.

The January 2014 rating decision on appeal awarded service connection for radiculopathy of the right and left lower extremities as secondary to the service-connected back disability.  While the Veteran has not expressed disagreement with the initial ratings assigned the bilateral lower extremity radiculopathy, the Board finds that the initial ratings are part of the increased rating claim for a back disability currently on appeal.  The criteria for the evaluation of disabilities of the spine provides that associated objective neurological abnormalities are separately rated and are a component of the underlying spinal condition.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5343.  The disability ratings assigned the Veteran's radiculopathy of the lower extremities are therefore part of the claim for an increased rating for a low back disability and are properly before the Board.  

In an August 2014 correspondence, the Veteran's representative argued that earlier effective dates were warranted for the award of a 20 percent rating for the service-connected back disability and the 10 percent ratings assigned the service-connected knee disabilities.  Regarding the back condition, the issue of entitlement to an increased rating currently on appeal includes consideration of the appropriate effective date assigned the rating specified by the representative.  Therefore, instead of finding that the Veteran has filed a notice of disagreement initiating a separate claims for an earlier effective dates, the Board's analysis below will address the appropriate effective date for the award of an increased 20 percent rating for the service-connected back disability.

With respect to the bilateral knee disabilities, the current 10 percent evaluations were assigned in a July 2007 rating decision issued well before the commencement of the current appeal.  The record does not document any disagreement from the Veteran with the effective dates assigned the 10 percent knee ratings prior to the representative's August 2014 correspondence.  As this correspondence was received many years after the July 2007 rating decision it therefore constitutes a "freestanding" claim for earlier effective dates (i.e. the claim was filed outside the applicable appellate period from the July 2007 rating decision).  Freestanding earlier effective date claims are barred as a matter of law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Board cannot alter the effective dates assigned to the current 10 percent ratings for the bilateral knee disabilities in the current decision and will only address whether increased ratings are appropriate during the relevant claims period.


FINDINGS OF FACT

1.  For the period prior to November 8, 2013, the orthopedic impairment from the Veteran's back disability manifested forward flexion greater than 30 degrees, a combined range of motion greater than 120 degrees, localized tenderness, and a normal spinal contour without incapacitating episodes requiring bed rest prescribed by a physician.  

2.  For the period beginning November 8, 2013, the orthopedic impairment from the Veteran's back disability most nearly approximates forward flexion limited to 30 degrees due to functional impairment without ankylosis or incapacitating episodes requiring bed rest prescribed by a physician. 

3.  For the period beginning November 8, 2013, the neurological impairment from the Veteran's back disability manifests radiculopathy of the right lower extremity that most nearly approximates mild. 

4.  For the period beginning November 8, 2013, the neurological impairment from the Veteran's back disability manifests radiculopathy of the left lower extremity that most nearly approximates mild.

5.  The Veteran's right knee patellofemoral syndrome most nearly approximates flexion limited to 80 degrees or better and full extension without instability or frequent episodes of locking and effusion into the joint. 
2.  The Veteran's left knee patellofemoral syndrome most nearly approximates flexion limited to 80 degrees or better and full extension without instability or frequent episodes of locking and effusion into the joint. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for orthopedic impairment from the Veteran's thoracic and lumbar muscle spasm and strain are not met during the period prior to November 8, 2013.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013).

2.  The criteria for a 40 percent rating, but not higher, for orthopedic impairment from the Veteran's thoracic and lumbar muscle spasm and strain are met during the period beginning November 8, 2013.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243.

3.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the right lower extremity for the period beginning November 8, 2013 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620.

4.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the left lower extremity for the period beginning November 8, 2013 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620.

5.  The criteria for a rating in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-5262.

6.  The criteria for a rating in excess of 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In applying regulations that rate disabilities based on range of motion, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  


Back Disability

Service connection for a thoracic and lumbar muscle spasm was granted in a July 2007 rating decision with an initial 10 percent evaluation assigned effective August 10, 2006.  The initial 10 percent evaluation was continued in the June 2009 rating decision on appeal.  The service-connected disability was recharacterized in August 2010 to include thoracic and lumbar spine strains with minimal degenerative changes of the lumbar spine.  An increased 20 percent evaluation was awarded in a January 2014 rating decision effective November 8, 2013.  The January 2014 rating decision also granted service connection for radiculopathy of the bilateral lower extremities with separate 10 percent evaluations assigned to each leg, also effective November 8, 2013.   The Veteran contends that increased ratings are warranted for the orthopedic and neurological impairment from his back disability due to functional loss and weakness of the legs.

The Veteran's back disability is rated under Diagnostic Code 5237 for a lumbosacral strain prior to November 8, 2013 and under Diagnostic Code 5242 for degenerative arthritis of the spine thereafter.  Both diagnostic codes are included in the general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242.  Intervertebral disc syndrome (IVDS) is also evaluated under the general formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.
For the period prior to November 8, 2013, the Veteran's back disability is currently rated as 10 percent disabling.  After review of the evidence, the Board finds that an increased rating is not warranted during this period.  With respect to limitation of motion, flexion was most restricted at the February 2009 VA examination when it measured to 50 degrees with a combined range of motion of 150 degrees.  These findings are contemplated by the current 10 percent rating.  The February 2009 VA examiner noted that pain occurred at the end point of motion testing and there was no additional loss of motion following repetition.  A May 2010 VA examiner also identified similar functional factors; the Veteran demonstrated better range of motion than in February 2009 with pain at the endpoint and no additional loss of motion after repetitive testing.  Thus, even with consideration of relevant functional factors, the Veteran's range of motion of the lumbar spine does not most nearly approximate an increased rating at any time during the period prior to November 8, 2013.  

An increased 20 percent rating is also warranted under the general rating criteria with findings of muscle spasms or guarding severe enough to cause an abnormal gait or abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis).  The Veteran is service-connected for thoracic and lumbar muscle spasms, but both the February 2009 and May 2010 VA examiners noted the absence of back spasms during range of motion testing.  There is also no evidence of an abnormal spinal contour during this period.  While the Veteran had a limping gait at the February 2009 examination, the VA examiner noted that it was due to knee pain and was therefore not associated with the service-connected back disability.  

The Veteran contends that increased ratings are warranted for his back disability due to functional impairment.  As noted above, the Veteran did not manifest any additional loss of motion of the thoracolumbar spine following repetitive testing at the February 2009 and May 2010 VA examinations.  In addition, the February 2009 examiner found that there was no functional impairment due to the back problem.  Similarly, the May 2010 examiner specifically found that the back disability did not have an effect on the Veteran's occupation or activities of daily living.  The Veteran worked full time as a security guard throughout the claims period and reported during a December 2008 rehabilitation consultation at the Atlanta VA Medical Center (VAMC) that he had no problems at work due to his back problem.  The Veteran received physical therapy at the VAMC in 2008 and 2009, but he has not reported (and VAMC records do not document) any treatment for back pain dated after December 2009.  He complained of problems lifting, bending, and performing physical activities due to flare-ups of pain at the May 2010 VA examination, but the Board cannot conclude that the service-connected back disability most nearly approximates an increased evaluation under the general rating formula in light of the medical evidence against the claim, including the range of motion studies, lack of muscle spasm during testing, and normal spinal contour.  In essence, the objective evidence and observations of numerous medical professionals in a testing environment are more probative regarding the severity of the Veteran's back disability and outweigh the Veteran's general statements regarding the functional effect of his disability.

The Veteran is in receipt of a 20 percent rating for the service-connected back condition for the period beginning November 8, 2013.  As noted above, the disability clearly does not most nearly approximate the criteria associated with an increased evaluation prior to this date.  During the period beginning November 8, 2013, forward flexion of the back was most limited at the November 2013 VA examination when it measured to 40 degrees with a combined range of motion of 115 degrees.  The range of motion measurements reported by the examiner note the starting point of painful motion of the spine, though the Veteran was not able to perform repetitive testing due to back pain.  The Veteran's representative contends that the Veteran's inability to perform repetitive testing indicates that he experiences pain throughout all range of motion testing and his disability most nearly approximates ankylosis of the spine.  The Board observes that the Veteran's spine is clearly not ankylosed.  The November 2013 VA examiner specifically found that there was no ankylosis and the Veteran has retained useful motion of his thoracolumbar spine throughout the claims period.  However, as an increased 40 percent disability rating is also appropriate with forward flexion of the spine to 30 degrees or less, in light of the Veteran's inability to perform repetitive testing due to back pain and the limited flexion records at the November 2013 VA examination, the Board will resolve any doubt in his favor and find that an increased 40 percent rating is appropriate for the period beginning November 8, 2013 due to functional loss associated with the service-connected back condition.  

The Board will now determine whether an increased rating is warranted under the criteria pertaining to IVDS.  The service-connected back disability does not specifically include consideration of any disc involvement and none of the VA examiners have identified the presence of IVDS.  However, the Veteran is service-connected for neurological/nerve impairment from the service-connected back condition.  The Board therefore finds that application of Diagnostic Code 5243 is appropriate throughout the claims period.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent evaluation is assigned in cases of IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the last 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

The Board finds that an increased rating is not warranted at any time during the claims period based on the criteria for evaluating IVDS.  The Veteran has consistently reported experiencing flare-ups of back pain, but has never reported experiencing incapacitating episodes that require prescription bed rest.  Records of VA treatment also do not document any instances of doctor-prescribed bed rest.  As the medical and lay evidence does not establish incapacitating episodes of pain as defined by VA, an increased rating under the formula for rating intervertebral disc syndrome is not warranted.  The evidence therefore establishes that the Veteran's orthopedic impairment associated with the service-connected thoracic and lumbar muscle spasm and strain most nearly approximates a 10 percent evaluation for the period prior to November 8, 2013 and a 40 percent evaluation thereafter.  
The general rating formula for rating diseases of the spine also provides for separate ratings for neurologic manifestations of the disability.  As discussed above, service connection for radiculopathy of the right and left lower extremities was granted in a January 2014 rating decision with initial 10 percent evaluations assigned for each leg effective November 8, 2013.  After review of the evidence, the Board finds that increased and/or earlier ratings for neurological impairment of the legs due to the service-connected back disability are not warranted. 

Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  The Veteran's bilateral radiculopathy is currently rated under Diagnostic Code 8620 for neuritis associated with impairment of the sciatic nerve.  Neuritis is rated using the same scale and criteria as the nerve involved.  38 C.F.R. § 4.124.  Therefore, the provisions of Diagnostic Code 8520, pertaining to impairment of the sciatic nerve, are for application in this case.  

Diagnostic Code 8520 rates neurological impairment based on the degree of complete or incomplete paralysis of the sciatic nerve.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  Complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost warrants a maximum 80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The Board finds that the Veteran's radiculopathy of the bilateral lower extremities does not most nearly approximate the criteria associated with an increased rating.  The November 2013 VA examiner specifically found that the Veteran's nerve impairment of the lower extremities most nearly approximated mild, even with findings of moderate constant radicular pain and mild bilateral leg numbness.  The November 2013 examiner also found that the Veteran had normal muscle strength of the legs and negative bilateral straight leg raising.  Although lower extremity reflexes were hypoactive, the examiner found that the symmetrical quality of the reduction indicated it was the baseline level for the Veteran.  In sum, the Veteran's neurological impairment most nearly approximates mild incomplete paralysis and initial ratings in excess of 20 percent are not warranted. 

The evidence also does not establish the presence of lower extremity radiculopathy at any point in the claims period earlier than November 8, 2013.  The Veteran denied experiencing radiating pain at the VAMC in September 2008.  While radiating pain was reported in December 2008, the radiation was not specific to the legs and neurological examination of the lower extremities was negative for abnormalities.  Neurological examination was similarly normal at the February 2009 and May 2010 VA examinations and the Veteran denied experiencing lower extremity pain or numbness.  The earliest diagnosis of radiculopathy dates from the November 2013 VA examination and the Board therefore finds that separate ratings for neurological impairment of the lower extremities are not warranted prior to November 8, 2013.  

As a final matter, the Board observes that the November 2013 VA examiner concluded that the Veteran's service-connected back disability affected both the femoral and sciatic nerves.  Although two nerves were implicated, only one rating for each lower extremity is appropriate for neurological impairment.  The record does not contain any evidence indicating separate and distinct symptomatology for each nerve of the legs; instead, the November 2013 VA examination report clearly identifies symptoms of radicular pain and mild sensory loss of the legs due to the back condition.  No other neurologic abnormalities were identified and additional neurological testing, including muscle strength in the lower extremities, was normal.  As there is no evidence of symptoms that are separate and distinct from those stemming from the service-connected radiculopathy (rated as neuritis of the sciatic nerve), a separate rating is no warranted for impairment of any other nerve.  Cf. Esteban v. Brown, 6 Vet App 259 (1994).  

Thus, the Veteran's orthopedic impairment from the service-connected thoracic and lumbar muscle spasm and strain is contemplated by staged ratings as described above.  The neurological impairment manifests as radiculopathy of the bilateral lower extremities with separate initial 10 percent ratings assigned effective November 8, 2013 for neuritis of the sciatic nerve that most nearly approximates mild.  


Bilateral Knee Disabilities

Service connection for left knee patellofemoral syndrome was granted in a February 2003 rating decision with an initial noncompensable evaluation assigned effective February 18, 2003.  In a July 2003 rating decision, the effective date of the award of service connection was corrected to June 28, 2003, reflecting the actual date the Veteran was released from active duty service.  Service connection for right knee patellofemoral syndrome with a patellar spur was granted in a July 2007 rating decision with an initial 10 percent evaluation assigned effective August 10, 2006.  At that time, the Veteran was also awarded an increased 10 percent evaluation for his left knee disability, also effective August 10, 2006.  The June 2009 rating decision on appeal continued the current 10 percent evaluations for both knee disabilities. 

The Veteran's knee disabilities are currently assigned separate 10 percent evaluations for painful limited motion.  The right knee condition is rated under Diagnostic Code 5024 for tenosynovitis, while the left knee is rated under Diagnostic Code 5020 for synovitis.  These conditions are both rated based on limitation of motion of the affected part as degenerative arthritis in accordance with Diagnostic Code 5003.  Under Diagnostic Code 5003, a rating of 10 percent is for application for each major joint or group of minor joints affected by arthritis manifesting noncompensable limitation of motion.  An increased rating of 20 percent is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  X-rays of the bilateral knees performed in February 2009 and May 2010 showed that the knees were normal without evidence of arthritis and a 20 percent evaluation is clearly not warranted as the Veteran's service-connected knee disabilities involve only one major joint each.  
The Board must now determine whether the Veteran manifests limitation of motion of the knees that most nearly approximates a higher rating under the criteria pertaining to flexion and extension of the knee.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion of a leg warrants a 0 percent evaluation for flexion limited to 60 degrees.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of a leg warrants a noncompensable evaluation when it is limited to 5 degrees; a 10 percent evaluation when it is limited to 10 degrees; and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Range of motion of the Veteran's knees was most restricted at a November 2013 VA examination.  At that time, the right and left knees manifested flexion limited to 80 degrees with pain at the endpoint of testing.  The Veteran's extension was full without pain.  Repetitive testing was not performed based on complaints of significant pain, but the examiner indicated repetitive use would not result in any additional loss of motion of the knees.  As noted above, VA must apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  Even with consideration of the DeLuca factors, the Board finds that the Veteran's knees have manifested flexion that is limited, at most, to 80 degrees bilaterally.  The Veteran complained of some pain while flexing his knees, but extension was full without pain.  Although the VA examiner did not perform repetitive testing of the Veteran's knees due to complaints of pain, the examiner also opined that repetitive testing would not result in any additional loss of motion.  

A rating in excess of 10 percent is not warranted under Diagnostic Codes 5260 and 5261 unless flexion is limited to 30 degrees or extension is limited to 15 degrees.  Although the Veteran's representative contends that the Veteran is entitled to the maximum possible rating for painful motion based on the Veteran's inability to perform repetitive testing in the November 2013 examination report, the Board disagrees.  The VA examiner opined that the Veteran would not experience additional loss of motion with repetition, and the Veteran's knees manifested pain-free full extension and flexion limited to 80 degrees before the onset of pain.  Additionally, the Veteran has not reported undergoing any treatment for his bilateral knee disabilities after December 2009 and VAMC records dated through September 2013 do not document any treatment or knee complaints during that period.  

Furthermore, the Court of Appeals for Veterans Claims (Court) has held that while pain may cause a functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet.App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant); Spurgeon v. Brown, 10 Vet. App. 194 (1997) (38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function).  

To warrant increased ratings in this case, the Board would need to conclude that the Veteran's knee pain during repetitive testing so reduced his ability to move the joints that flexion approximated 30 degrees and extension approximated 15 degrees.  In light of the factors outlined above, including the Veteran's ability to fully extend his knees without pain and manifest noncompensable limitation of flexion, the Board cannot make such a finding.  The objective evidence is sufficient to draw a clear and reasonable inference that even with consideration of functional impairment, the Veteran's bilateral knee disabilities do not demonstrate limitation of motion that most nearly approximates the severity contemplated by higher evaluations under Diagnostic Codes 5260 and 5261.  Therefore, the Veteran's range of motion in the right and left knee are contemplated by noncompensable evaluations under Diagnostic Code 5260 and 5261 and increased or separate ratings based on limitation of motion are not possible for either knee disability.  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  Although the record does not establish actual findings of arthritis, the Veteran's disabilities are rated by analogy to arthritis.  In any event, the Veteran is already in receipt of 10 percent ratings under the criteria for rating arthritis and the record does not establish the presence of instability of either knee.  The Veteran has complained that his knees give way, but physical examination of both knees at the February 2009, May 2010, and November 2013 VA examinations showed they were stable.  Although the Veteran is competent to report that his knee gives way, the Board finds that the objective medical findings, demonstrating consistently stable knee joints, are more persuasive regarding any possibly laxity or subluxation of the service-connected knee disabilities.  Therefore, increased or separate ratings are not warranted for either knee disability under Diagnostic Code 5257 based on recurrent subluxation or lateral instability.  

A 20 percent rating is also possible for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  In this case, the record is negative for objective evidence of dislocated semilunar cartilage, effusion, or frequent locking.  The Veteran has never complained of knee locking or effusion and neither symptom was observed during any physical examination.  Increased ratings are therefore not appropriate under Diagnostic Code 5258.  The Board also finds that Diagnostic Codes 5256, 5259, and 5262, pertaining to ankylosis of the knee, removal of semilunar cartilage, and impairment of the tibia and fibula, are not for application in this case as the Veteran's bilateral knee disabilities have not manifested any of the symptoms associated with these diagnostic codes.  

Thus, the Veteran's service-connected bilateral patellofemoral knee syndrome is properly rated with a separate 10 percent evaluation for each knee.  The Board has considered whether there is any schedular basis for granting higher ratings, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.
Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's back and knee conditions are productive of joint pain and limited motion.  These manifestations are contemplated in the rating criteria.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  Therefore, referral for consideration of an extraschedular rating is not warranted as the rating criteria are adequate to evaluate the disabilities on appeal and the record does not demonstrate an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities.  Id.

Entitlement to a TDIU is also an element of all claims for higher ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits and has continued to work full time as a security guard throughout the claims period.  The medical and lay evidence does not indicate that the Veteran is unable to perform his work duties due to the service-connected back and knee conditions.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disabilities.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim. VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in January 2009 and April 2010 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not reported undergoing any other treatment for the back, radiculopathy, and knee conditions on appeal.  He was also provided proper VA examinations in February 2009, May 2010, and November 2013 in response to his claims.

The Veteran's representative contends that the May 2010 VA examination is not adequate for rating purposes as the examiner reported the Veteran manifested full painless range of motion of the knees and painless motion of the thoracolumbar spine.  The Veteran and his representative may disagree with the conclusions of the VA examiner, but they do not point to any specific evidence to indicate that the results reported by the VA examiner were not accurate.  Treatment records from the Atlanta VAMC dated in 2008 and 2009 also document full range of motion of the affected joints and the VA records do not document any specific treatment for the back or knees after December 2009.  Furthermore, the Veteran was provided another VA examination in November 2013 and the Veteran's representative specifically noted in an August 2014 correspondence that this examination was indicative of the Veteran's true impairment.  The Board therefore finds that the Veteran was provided adequate VA examinations that reflect to severity of his service-connected conditions.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 10 percent for thoracic and lumbar muscle spasm and strain for the period prior to November 8, 2013 is denied. 

Entitlement to a 40 percent rating, but not higher, for thoracic and lumbar muscle spasm and strain for the period beginning November 8, 2013 is granted.  

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity is denied. 

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity is denied. 

Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome is denied. 

Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


